Opinion issued September 6, 2012




                                   In The

                           Court of Appeals
                                   For The

                       First District of Texas
                         ————————————
                           NO. 01-10-01131-CV
                         ———————————
                      HUNG TAN PHAN, Appellant
                                     V.
         TAN MINH CAO AND THUY DINH TRUONG, Appellees



                 On Appeal from the 125th District Court
                          Harris County, Texas
                    Trial Court Case No. 2010-07135


                       MEMORANDUM OPINION

     Appellant has notified this Court that “The appeal docketed in Cause

Number 01-10-01131-CV is unnecessary. . . .   Therefore, the appeal docketed

under Cause No. 01-10-01131-CV may be dismissed.” We interpret appellant’s
statement as a motion to dismiss the appeal. No opinion has issued. Accordingly,

we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                 PER CURIAM
Panel consists of Justices Higley, Sharp, and Huddle.




                                         2